By the Court.

Lumpkin, J.
delivering the opinion.
[1.] In the opinion of this Court, the bill requires an answer. The administrator of an estate has recovered a judgment against one of the distributees for §3000. The distributee claims that there is, in the hands of the administrator, ‘Coming to him, about §5000; that the administrator has had possession of the estate for six or seven years, and that he believes him to be insolvent, and gives the reason why he thinks so.
This simple statement we think sufficient, of itself, to show that the bill should not be dismissed upon demurrer.
If the judgment against McMichael, the distributee, is ■needed either to pay debts or to make an equal division of the estate, or for any other legitimate object, let it bo made appear by the answer. So in the matter of the Attorney’s fees for recovering this judgment; if the lien exists, it can ■be set forth in the answer and it will be protected.
It need not bo.alleged that the securities to the administration bond are insolvent. As against the administrator the •equity is complete without this. Indeed, the securities themselves might interpose to restrain the collection of this judgment, were they in peril of having to make good the share coming to McMichael.
Each distributee is entitled, under the law, to sue separately. Is not this as convenient a way of forcing a settlement as any other ? Why not, seeing it has been delayed so long?